Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uecker (US 20180333798).
Regarding claim 1, Uecker discloses a welding accessory, comprising: a weld input configured to receive first welding-type power ([0125] power supply 302 a, 302 b receives primary power 1708); and power conversion circuitry ([0125] power converter 1710) configured to: convert a first portion of the first welding-type power to second welding-type power ([0125] power converter 1710 converts input power to a welding-type power); output the second welding-type power to a weld circuit ([0125] welding power flows from the power converter 1710 through a weld cable 1726); convert a second portion of the first welding-type power to preheating power ([0074] preheating power supply 302 b having power converter Fig. 17 to convert input power to welding-type power, for preheating); and output the preheating power to a preheater ([0060] a second power supply 302 b generates a preheat current to heat the electrode wire 114).
Regarding claim 2, Uecker discloses the welding accessory as defined in claim 1 wherein the power conversion circuitry comprises: first power conversion circuitry configured to convert the first portion of the first welding-type power to the second welding-type power ([0125] power converter 1710 converts input power to a welding-type power)and second power conversion circuitry configured to convert the second portion of the first welding-type power to the preheating power ([0074] preheating power supply 302 b having power converter Fig. 17 to convert input power to welding-type power, for preheating).
Regarding claim 3, Uecker discloses the welding accessory as defined in claim 2, further comprising a housing configured to enclose the first power conversion circuitry and the second power conversion circuitry (Fig. 1 welding equipment 110 being the housing for the first and second power conversion circuitry).
Regarding claim 4, Uecker discloses the welding accessory as defined in claim 3, wherein the first power conversion circuitry and the second power conversion circuitry are configured to be electrically coupled to the welding torch via a same cable ([0131] weld cable 1726 such that welding power and weld data are provided and transmitted together over the weld cable 1726).
Regarding claim 5, Uecker discloses the welding accessory as defined in claim 2, wherein the first power conversion circuitry comprises a first switched-mode power supply and the second power conversion circuitry comprises a second switched-mode power supply ([0032] switch-mode power supplies).
Regarding claim 6, Uecker discloses the welding accessory as defined in claim 1, further comprising control circuitry ([0061] preheating control circuit 322) configured to selectively enable the power conversion circuitry to provide the preheating power and to selectively disable the power conversion circuitry to stop the preheating power ([0077] preheat welding power provided or switched to control preheating of the electrode wire).
Regarding claim 7, Uecker discloses the welding accessory as defined in claim 6, wherein the control circuitry is configured to selectively enable or disable the power conversion circuitry based on a user input ([0043] total heat input change to user input).
Regarding claim 8, Uecker discloses the welding accessory as defined in claim 7, further comprising communications circuitry configured to receive the user input from at least one of a weld torch coupled to the wire feeder or a pendant ([0115] user interface 1502 to receive user input for weld control circuit 1504, Fig. 15 user interface and control circuit coupled to a  contact tip assembly and wire feeder 114).
Regarding claim 9, Uecker discloses the welding accessory as defined in claim 7, further comprising a user interface configured to receive a user input ([0115] The user interface 1502), wherein the control circuitry is configured to control the power conversion circuitry based on the user input ([0115] user interface enables a user of the welding assembly 1500 to adjust a preheat level).
Regarding claim 10, Uecker discloses the welding accessory as defined in claim 1, further comprising control circuitry configured to control electrical parameters of the power conversion circuitry based on the preheating power applied to the electrode wire ([0037] adjusting preheating current, a preheating voltage, the preheating power, impedance, or a preheating enthalpy based on preheating selection).
Regarding claim 11, Uecker discloses the welding accessory as defined in claim 1, further comprising control circuitry configured to control the power conversion circuitry using a voltage-controlled control loop ([0119] welding control loop 1616, voltage-controlled weld process for welding power level).
Regarding claim 12, Uecker discloses the welding accessory as defined in claim 1, further comprising communication circuitry configured to communicate with a welding-type power supply from which the weld input receives the first welding-type power ([0115] The weld control circuit 1504 may further control the power supply).
Regarding claim 13, Uecker discloses the welding accessory as defined in claim 7, wherein the control circuitry is configured to transmit electrical parameters to the welding-type power supply based on at least one of the second welding-type power or the preheating power ([0115] The weld control circuit 1504 may further control the power supply based on preheat supply level).
Regarding claim 14, Uecker discloses the welding accessory as defined in claim 1, wherein the weld input comprises one terminal configured to be coupled to a weld cable (Fig. 5, one terminal of contact tip assembly connecting to welding equipment 110, to 304), wherein the power conversion circuitry is configured to output the second welding-type power to the weld circuit via one output ([0036] The electrode preheating circuit provides preheating power through a first portion of the welding-type electrode) and to be coupled to a workpiece via a volt sense cable ([0017] voltage sense leads connected to welding assembly).
Regarding claim 15, Uecker discloses the welding accessory as defined in claim 1,  wherein the weld input comprises two or more terminals coupled to two or more cables to receive the first welding-type power wherein the power conversion circuitry is configured to output the second welding-type power to the weld circuit via two or more output terminals ([0085] connect welding power supply to first set of electrical connections and a second and third set of connections, for simultaneous welding and preheating).
Regarding claim 16, Uecker discloses the welding accessory as defined in claim 1,  wherein the first welding-type power comprises direct current power output by a welding-type power supply ([0125] receives primary power being DC power).
Regarding claim 17, Uecker discloses the welding accessory as defined in claim 1, further comprising a wire drive configured to feed the electrode wire toward a welding torch ([0122] wire drive motor).
Regarding claim 18, Uecker discloses the welding accessory as defined in claim 1, wherein the welding accessory is a wire feeder or a pendant ([0052] wire feeder).
Regarding claim 19, Uecker discloses the welding accessory as defined in claim 1, wherein the preheater comprises at least one of: a preheating circuit including a portion of an electrode wire located between a first contact point and a second contact point; an induction coil configured to heat the electrode wire; a tungsten electrode configured to establish an arc to the electrode wire; a laser configured to output energy to the electrode wire; a heating coil configured to heat the electrode wire via radiation; or a convective heating material configured to contact the electrode wire to transfer heat to the electrode wire ([0084] coiled wire liner to be heated by the preheat power supply for preheating).
Regarding claim 20,  Uecker discloses a welding system, comprising first power conversion circuitry ([0125] The power converter 1710 Fig. 17 in either power supply 302a or 302b) configured to: convert a first portion of the first welding-type power to second welding-type power ([0125] power converter 1710 converts input power to a welding-type power);  and output the second welding-type power to a weld circuit ([0131] supply welding power to wire feeder and welding torch); second power conversion circuitry ([0125] The power converter 1710 Fig. 17 in either power supply 302a or 302b) configured to: convert a second portion of the first welding-type power to preheating power ([0074] preheating power supply 302 b having power converter Fig. 17 to convert input power to welding-type power, for preheating); and output the preheating power to a preheater ([0060] a second power supply 302 b generates a preheat current to heat the electrode wire 114); and control circuitry configured to control the first power conversion circuitry and the second power conversion circuitry ([0061] power supplies 302 a, 302 b of FIG. 3 are controlled by an electrode preheating control circuit 322).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/11/22

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761